DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patney  et al (US 20170263046 A1), in view of  Duan et al (US 20160232703 A1), and further in view of Spitzer et al (US 20180137602 A1).
RE claim 2, Patney teaches  A graphics processing unit, comprising: an interface to couple the graphics processing unit to a processor (Figs 2, 14#1406, [0028] 200 may be connected to a host processor or other peripheral devices via a system bus 202.”); a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of load/store units coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files (Figs 3-4, [0037], [0048], [0051]-[0054]); and a non-transitory storage memory  comprising instructions that when executed cause at least some of the plurality of graphics processing cores ([0129], [0031]) to: 
receive information to identify a first portion of a frame based on eye gaze detection ([0088] “one or more left eye sensors 832 perform gaze-tracking of the left eye of the viewer, transmitting a fixation point of the left eye of the viewer relative to a location of the left eye image, and the one or more right eye sensors 834 perform gaze tracking of the right eye of the viewer, transmitting a fixation point of the right eye of the viewer relative to a location of the right eye image.”, [0100] “The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle,”); 
apply a first shading rate within the first portion of the frame; apply a second shading rate within at least a second portion of the frame (Fig 9, [0093] “The CPS shader 910 then shades the covered pixels based on a variable shading rate. The variable shading rate may be set to one color sample per pixel, one color sample per 2×2 pixel tile, one color sample per 4×4 pixel tile, or one color sample per 8×8 pixel tile, and so on. The CPS shader 910 is then run on each pixel or pixel tile, depending on the 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle..”); and 
send the first portion of the frame and the second portion of the frame from the graphics processing unit to a display panel ([0086] “A foveated image is generated by the graphics processing pipeline 600 and then the foveated image is filtered to enhance the contrast in the periphery of the foveated image. The filtered image is then encoded into the video signal and transmitted to the display 720.”).
Patney is silent RE: wherein the first portion of the frame is a foreground region and the second portion of the frame is a background region; 
However Duan teaches applying different shading rates to foreground and background regions as applying different sampling rate for rendering the regions in Figs 11-13, abstract, [0059] “A VSR processing engine 330 may be configured to adjust the sampling rate of an image. Sampling rates of various regions within an image may be the same or different.”, [0111]-[0112] “the corresponding pixel may be rendered using the rendering method corresponding to region 1… Finally when rendering background region labeled as 0, the reference value may be set as 0 and compared with the stencil values. If the stencil value is equal to the reference value, the corresponding pixel may be rendered using the rendering method corresponding to the region 0… The VSR processing engine 330 is configurable to perform volume rendering based on sampling rate… The rendering engine 340 is configurable to render display/output data based on 330 it receives.” wherein the ROI is/are foreground pixels segmented from background pixels . Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patney  a system and method wherein the first portion of the frame is a foreground region and the second portion of the frame is a background region, as suggested by Duan, as this doesn’t change the overall operation of the system, and it could be used to present the foreground with higher quality as the region of more interest to the user than the background, while reducing resource for processing the background  and thereby increasing system effectiveness and user experience.
Patney as modified by Duan is silent RE: separately send the first and 2nd portion of the frame to the display panel. However Spitzer teaches in Figs 2, 6, [0024] “ The foveated graphics pipeline then processes and transmits the different regions of the display image via distinct processing/transmission paths between one or more graphics processing units (GPUs) of the rendering device and a display controller of a display device comprising the pixel array used to display the display image.” that permits flexible distribution of various processes pertaining to the processing of the display image between the rendering device and the display controller, and thus facilitating reduction of pixel data to be transmitted over the one or more physical layers connecting the rendering device and display controller, as well as efficiently allocating pixel computation processes between the rendering device and the display controller. ([0025]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patney as modified by Duan  a system nd portion of the frame to the display panel, as suggested by Spitzer, as this doesn’t change the overall operation of the system, and it could be used to  permit flexible distribution of various processes pertaining to the processing of the display image between the rendering device and the display controller, and thus facilitating reduction of pixel data to be transmitted over the one or more physical layers connecting the rendering device and display controller, as well as efficiently allocating pixel computation processes between the rendering device and the display controller and thereby increasing system effectiveness and user experience.
RE claim 3, Patney teaches further comprising scheduler logic to schedule groups of instructions (Fig 2#220, 4, [0032]).
RE claim 4, Patney teaches further comprising a plurality of arithmetic logic units to perform operations on integer data types ([0052]).
RE claim 5, Patney teaches further comprising at least one memory unit ([0046]).
RE claim 6, Patney teaches wherein the memory unit comprises a load and store unit ([0046], [0048]).
RE claim 7, Patney teaches further comprising at least one special function unit ([0048]).
RE claim 8, Patney teaches wherein the graphics processing unit comprises a single instruction multiple thread processor ([0048]).
RE claim 9, Patney teaches wherein the processor and the graphics processing unit are integrated in a single package (Fig 5, [0062]).
RE claim 13, Patney as modified by Duan and Spitzer teaches wherein the first portion of the frame comprises a first surface and the second portion of the frame comprises a second surface ([0065] “The output data 602 may comprise pixel data (i.e., color data) that is copied into a frame buffer or other type of surface data structure in a memory.” In addition Spitzer Figs 2-4, 6, [0024] “a multiple-path foveated graphics pipeline in which the pixel array, or image space, of a display image to be rendered is logically segmented into two or more regions” indicates two different surfaces corresponding to the portions).
Claim 20 recites limitations similar in scope with limitations of claim 2 and therefore rejected under the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patney as modified by Duan and Spitzer, and further in view of Samson   et al (US 20090309885 A1).
RE claim 12, Patney teaches wherein the at least some graphics processing cores comprises a render engine and a display engine (Fig 6, [0023], [0065]  wherein the graphics processing pipeline is a render engine).
Patney is silent RE: wherein the at least some graphics processing cores comprises a display engine. However Samson   teaches in Figs 2#209 and [0013] wherein both the rendering engine and display engine are integrated into a single GPU providing both the rendering and display generating functionality in the same GPU. This can be equally applied in Patney in addition or as an alternative to an external/separate  in the same GPU, as readily recognized by one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patney as modified by Duan and Spitzer, and further in view of Kumar   et al (US 20150356773 A1).
RE claim 14, Patney as modified by Duan and Spitzer is silent RE wherein the at least some graphics processing cores are to update a first buffer of the display panel at a first rate and update a second buffer of the display panel at a second rate. However Kumar teaches updating frame buffers associated with different screen portions (virtual monitors in Fig 7-8) with different rate in [0096] “These virtual monitors can continue to virtualize the display of a portion of the virtual desktop, and corresponding frame buffers can continue to store updated images of these virtual monitors. … the computing system can also save processing and/or memory resources when virtual monitors are in a paused state. For example, frame buffers associated with paused virtual monitors can be updated less frequently with image data, and/or the amount of memory allocated to a paused virtual monitor can be decreased until the virtual monitor is again selected as active.” This can be equally applied to update the separate display data in the frame buffer corresponding to the two portions of the frame, to  further reduce processing and resource, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patney as modified by Duan and Spitzer  a system and method wherein the at least some graphics processing cores are Kumar, as this doesn’t change the overall operation of the system, and it could be used to  save processing and resource and thereby increasing system effectiveness and user experience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13, 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 19, 21, and 27 of US Patent # 10504259, in view of Patney. 
Table 1 illustrates the conflicting claim pairs:
Present Application
2
3-10, 12
11
15
16
17-19
20
21
US Patent # 10504259
27
27
27/20
19
27
19
27,11
27, 20, 11



Claim 15 of present App.
Claim 19 of US Patent # 10504259
A graphics processing unit, comprising: an interface to couple the graphics processing unit to a processor; a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of load/store units coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;
An apparatus comprising: a graphics processing unit, and a memory coupled to said graphics processing unit to
and a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to:
and a memory coupled to said graphics processing unit
determine whether a display panel is capable of buffering display surfaces separately;
determine whether a display panel is capable of buffering display surfaces separately,

segment a portion of a frame into two separate surfaces in a render engine of the graphics processing unit,
and transmit the first surface and the second surface separately to the display panel.
transmit the surfaces separately to a display engine in the graphics processing unit;


As seen from the table that the major hardware components of  claim 15 of application map into  Claim 19 of US Patent # 10504259 performing the same method steps. The only difference is Claim 19 of Patent # 10504259 is silent RE the details of components in a typical GPU eg., “an interface to couple the graphics processing unit to a processor; a plurality of texture units; a shared memory coupled to the plurality of texture units; a plurality of register files coupled to the shared memory; a plurality of load/store units coupled to the shared memory; a plurality of graphics processing cores coupled to the plurality of register files;” and the memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores . However Patney teaches in Figs 3-4, [0031], [0037], [0048], [0051]-[0054], which are included in a typical GPU in order to carry the required processing function, and readily available in the GPU of the patent. Therefore, Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting. 
RE claim 16, Claim 27 of US Patent # 10504259 teaches apply a first shading rate within the first portion of the frame, and apply a second shading rate within at least a second portion of the frame, wherein the first portion of the frame is a foreground 
RE claims 17-19, Claim 27 of US Patent # 10504259 as modified by Patney teaches 
The graphics processing unit further comprising a plurality of arithmetic logic units to perform operations on integer data types (Patney [0052]), one special function unit (Fig 2 Patney [0048]), and wherein the graphics processing unit is to couple to the processor via a high speed interconnect ([0029]), the processor and the graphics processing unit are integrated in a single package (Patney Fig 5, [0062]).
Claims 2, 4, 7, 9-10 recite limitations similar in scope with limitations in claims 16-19 and therefore rejected under same rationale.
 RE claim 3, Claim 27 of US Patent # 10504259 as modified by Patney teaches further comprising scheduler logic to schedule groups of instructions (Patney Fig 2#220, 4, [0032]).
RE claim 5, Claim 27 of US Patent # 10504259 as modified by Patney teaches further comprising at least one memory unit (Patney [0046]).
RE claim 6, Claim 27 of US Patent # 10504259 as modified by Patney teaches wherein the memory unit comprises a load and store unit (Patney [0046], [0048]).
RE claim 8, Claim 27 of US Patent # 10504259 as modified by Patney teaches wherein the graphics processing unit comprises a single instruction multiple thread processor (Patney [0048]).
RE claim 11, Claim 27 of US Patent # 10504259 as modified by Patney teaches The graphics processing unit of claim 10. In addition Claim 20 of US Patent # 10504259 teaches wherein if the display panel is not capable of buffering the different surfaces separately, the at least some graphics processing units are to combine the first portion of the frame and the second portion of the frame (wherein “said graphics processing unit to recombine the surfaces in the display engine” would follow by determining the buffer capability of the display panel, as understood in common knowledge). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the combined frame from the graphics processing unit to the display panel in order to effectively present the display, eg, Patney [0086].
RE claim 12, Claim 27 of US Patent # 10504259 teaches wherein the at least some graphics processing cores comprises a render engine and a display engine.

Claim 14 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 27 of US Patent # 10504259, in view of Patney and further in view of Kumar.
RE claim 14, Claim 27 of US Patent # 10504259 as modified by Patney is silent RE wherein the at least some graphics processing cores are to update a first buffer of the display panel at a first rate and update a second buffer of the display panel at a second rate. However Kumar teaches updating frame buffers associated with different screen portions (virtual monitors in Fig 7-8) with different rate in [0096]. This can be equally applied to update the separate display data in the frame buffer corresponding to the two portions of the frame, to  further reduce processing and resource, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 27 of US Patent # 10504259 as modified by Patney  a system and method wherein the at least some graphics processing cores are to update a first buffer of the display panel at a first rate and update a second buffer of the display panel at a second rate, as set forth above applying Kumar, as this doesn’t change the overall operation of the system, and it could be used to  save processing and resource and thereby increasing system effectiveness and user experience.

Conclusion

US 20170200315 A1	LIVE STEREOSCOPIC PANORAMIC VIRTUAL REALITY STREAMING SYSTEM
US 20170069066 A1	IMAGE PROCESSOR AND IMAGE PROCESSING METHOD
US 20150170345 A1	Decoupled Shading Pipeline
US 20140168056 A1	ENABLING AUGMENTED REALITY USING EYE GAZE TRACKING
US 20130336552 A1	REGION-SELECTIVE FLUOROSCOPIC IMAGE COMPRESSION
US 7868890 B2	Display processor for a wireless device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619